NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                                 Argued August 9, 2016 
                                 Decided October 7, 2016 
                                              
                                          Before 
 
                            WILLIAM J. BAUER, Circuit Judge 
                      
                            RICHARD A. POSNER, Circuit Judge 
                      
                            DIANE S. SYKES, Circuit Judge 
 
No. 16‐1527 
 
UNITED STATES OF AMERICA,                         Appeal from the United States District 
      Plaintiff‐Appellee,                         Court for the Northern District of Illinois, 
                                                  Eastern Division. 
      v.                                           
                                                  No. 13 CR 916 
HARVEY WRIGHT,                                     
      Defendant‐Appellant.                        Thomas M. Durkin, 
                                                  Judge. 
 
                                        O R D E R 

        Indicted for his role in a mortgage‐fraud scheme, Harvey Wright pleaded guilty 
to one count of wire fraud, see 18 U.S.C. § 1343, and was sentenced below the guidelines 
to 34 months’ imprisonment. Wright challenges his sentence on appeal, arguing that the 
district court misapplied the factors listed in 18 U.S.C. § 3553(a) and failed to adequately 
justify the length of the sentence. We affirm. 
         
No. 16‐1527                                                                              Page 2 
 
            We present the facts as they are summarized in Wright’s plea agreement. In 2008 
and 2009, Wright, then a licensed attorney,1  worked with a Chicago‐area title company 
engaged in a mortgage‐fraud scheme. The scheme involved “double 
closings”—transactions in which Wright and the title company orchestrated the 
purchase of distressed properties and their immediate resale at fraudulently inflated 
prices. Wright first would obtain a short‐term loan for a straw buyer, who would 
immediately flip the property and sell it at a much higher price to a second straw buyer, 
whom Wright also directed and on whose behalf secured the mortgage loan to finance 
the sale. To obtain the mortgage loan, Wright would hide the nature of the scheme by 
making false representations on sale‐related documents. The mortgage loan would then 
be used to pay back both the first buyer’s short‐term loan and the second buyer’s down 
payment, and a remaining portion would go to Wright. The second straw buyer had no 
intention of making any payments on the outstanding mortgage obligation, resulting in 
a loss for the lender. Wright was involved in three double closings, all of which 
concerned properties on Chicago’s south side. 
             
            A grand jury charged Wright with two counts of wire fraud for his role in the 
scheme, and he pleaded guilty to one of those counts. 
             
            A probation officer calculated a guidelines range of 41 to 51 months, based on a 
total offense level of 22 and a criminal‐history category of I. On top of a base offense level 
of 7, U.S.S.G. § 2B1.1(a)(1), Wright received a 14‐level increase for the amount of loss 
attributed to the scheme ($630,430), id. § 2B1.1(b)(1)(H), and two‐level increases apiece 
for use of sophisticated means in committing the offense, id. § 2B1.1(b)(10)(C), and 
misuse of a position of trust as well as his special skills as a licensed attorney, id. § 3B1.3, 
minus three levels for acceptance of responsibility, id. § 3E1.1. The district judge 
accepted the probation officer’s calculations. 
             
            The judge sentenced Wright below the guidelines to 34 months’ imprisonment. 
He described the scheme as “intricate and detailed”—given the involvement of a corrupt 
title company and the assistance of a real‐estate lawyer (Wright)—and said that it 
amounted to stealing from “hoodwinked” banks—albeit “with pens, not with 
guns . . . with phony documents, not with masks.” The judge also remarked that 
Wright’s role involved planning and reflection over repeated transactions and that his 
use of his legal training potentially enabled the participating non‐lawyers to believe that 
                                                 
            1  He was disbarred in 2011 for unspecified reasons, according to the presentence 

investigation report. 
No. 16‐1527                                                                               Page 3 
 
their actions were lawful. The judge highlighted that the properties involved all were “in 
neighborhoods like Englewood … . [N]eighborhoods that can ill afford to have people 
preying on the system,” in contrast to wealthier areas: “Nobody does this in Oak Brook 
or in Hinsdale or in Wilmette or Highland Park.” The judge added that Wright’s good 
upbringing and higher‐education degrees made it all the more inexcusable that he 
would devote himself to a scheme that was “crooked from the start.” 
         
        In challenging his sentence, Wright argues first that the district court erred in its 
§ 3553(a) analysis by considering circumstances such as the sophistication of the scheme 
and his background as a lawyer. In Wright’s view, these circumstances already were 
taken into account in the court’s calculation of his guidelines range when his offense 
level was increased two levels for the use of sophisticated means and another two levels 
for his misuse of a position of trust and his legal training.   
         
        But matters such as a scheme’s sophistication and a defendant’s status as a lawyer 
both fall squarely within the factors set forth in § 3553(a)(1). And because Congress 
instructed both the Sentencing Commission and the sentencing judge to carry out the 
objectives of § 3553(a), overlap between the guidelines calculation and the sentencing 
judge’s consideration of those factors is to be expected. Rita v. United States, 551 U.S. 338, 
347–48 (2007); see United States v. Maisonet‐González, 785 F.3d 757, 764 (1st Cir. 2015); 
United States v. Brantley, 537 F.3d 347, 350 (5th Cir. 2008). In any case, in justifying the 
sentence, the judge discussed the individual circumstances of Wright’s offense and 
relied on other facts contemplated under the guidelines—e.g., the number of separate 
transactions that Wright assisted, the poverty of the communities harmed by the scheme, 
and the level of Wright’s involvement compared to that of other participants.   
         
        Wright also questions the court’s reliance on the facts that he enjoyed a “good 
upbringing” and that he was able to graduate from college and law school. But one’s 
upbringing, by definition, is part of one’s history and characteristics. See 18 U.S.C. 
§ 3553(a)(1); United States v. Maday, 799 F.3d 776, 779 (7th Cir. 2015); United States v. 
Thomas, 794 F.3d 705, 712–13 (7th Cir. 2015). And while one’s upbringing can be a 
mitigating factor for a defendant who is pressured to choose crime by dire 
circumstances, Wright, as the court appropriately pointed out, was not so influenced. 
See United States v. Fogle, 825 F.3d 354, 359 (7th Cir. 2016); United States v. Kluger, 722 F.3d 
549, 568 (3d Cir. 2013) (defendant’s “loving and supportive family [and] privileged 
childhood” were part of “history and characteristics”). Wright offers no reason why 
Judge Durkin’s reliance on this factor was “undue,” particularly when a 
No. 16‐1527                                                                         Page 4 
 
below‐guidelines sentence is presumed reasonable on appeal. See United States v. Jackson, 
598 F.3d 340, 345 (7th Cir. 2010). 
         
        Wright relatedly argues that the court should not have considered the 
impoverished location of the affected properties. Wright disputes the court’s statements 
that all of the properties were located in poor neighborhoods like Englewood, that he 
and his fellow participants targeted those areas intentionally, and that similar schemes 
do not take place in more affluent suburbs. But the factual basis in the plea agreement 
lists the addresses of the three affected properties; two of them are in West Englewood, 
and the other is in another south‐side neighborhood, Back of the Yards. Although the 
judge did not substantiate his view that Wright intentionally targeted poor areas or that 
these sorts of schemes do not take place in wealthy suburbs, his larger point was that 
Wright’s crime affected areas that could ill‐afford the collateral damage of the scheme, 
namely, more foreclosed properties. Wright does not explain why this was an 
inappropriate consideration. 
                                                                               AFFIRMED.